DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment filed on 07 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8, 11-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2017/0278115 A1 to Sakaki et al. (“Sakaki”) in view of U.S. Pat. App. Pub. No. 2016/0162779 A1 to Marcus et al. (“Marcus”).
Regarding claim 1, Sakaki teaches the following limitations:
“A system for predicting the probability that an entity will purchase a product within a future time period.” Sakaki teaches, in para. [0003], “a purchasing behavior analysis apparatus including: an acquiring unit that acquires posting information about a specific product from posting information posted to a social networking service” involving “a purchase likelihood probability calculating unit that calculates a value indicating probability that the user will be predicted to purchase the product mentioned in the posting information in the future.”
“A purchase probability predictor comprising one or more computing devices.” Sakaki teaches, in para. [0003], “a purchase likelihood probability calculating unit that calculates a value indicating probability that the user will be predicted to purchase the product mentioned in the posting information in the future.” Sakaki teaches, in para. [0026], “The server apparatus 10 is, for example, a purchasing behavior analysis apparatus.” Sakaki teaches, in para. [0028], “FIG. 2 illustrates the hardware configuration of the server apparatus 10 that functions as the purchasing behavior analysis apparatus in the purchasing behavior analysis system.” Sakaki teaches, in para. [0029], “As illustrated in FIG. 2, the server apparatus 10 includes a CPU 11.” The purchase likelihood probability calculating unit in Sakaki reads on the claimed “purchase probability predictor.” Componentry of the server in Sakaki reads on the claimed “computing devices.”
“A purchase probability prediction computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to, receive input data in the form of entries, each entry comprising, an entity identifier that identifies an entity that is a potential purchaser of a product, a product identifier that identifies a product that the entity associated with the entity identifier might purchase based on an interest event that is indicative of the product being relevant to the entity, a time period identifier that specifies a past time period measured backward from a prescribed date of interest to an interest event date corresponding to the date the interest event associated with the entry occurred, and an intensity value indicative of the degree to which the product associated with the product identifier is deemed relevant to the entity associated with the entity identifier.” Sakaki teaches, in para. [0030], “The CPU 11 performs a predetermined process based on a control program stored in the memory 12 or the storage device 13 to control the operation of the server apparatus 10.” Sakaki teaches, in para. [0031], “FIG. 3 is a block diagram illustrating the functional structure of the server apparatus 10 implemented by the execution of the control program.” Sakaki teaches, in para. [0032], “As illustrated in FIG. 3, the server apparatus 10 according to this exemplary embodiment includes an SNS posting information acquiring unit 31, an SNS posting information storing unit 32, a text information extraction unit 33, a distributed representation conversion unit 34, an artificial neural network 35, an interest presence or absence probability calculating unit 36, a purchase desire probability calculating unit 37.” Sakaki teaches, in para. [0033], “The SNS posting information acquiring unit 31 acquires posting information related to a specific product that is requested to be researched from the information posted to SNS. For example, first, the SNS posting information 
“Employ a supervised machine learning technique to create a separate initial prediction model for each product of interest in the input data that estimates the probability that an entity in the input data will purchase the product.” Sakaki teaches, in para. [0039], “The interest presence or absence determination layer 41 is a determination layer that receives the distributed representation converted by the distributed representation conversion unit 34 and determines whether the user is interested in the product mentioned in the posting information. The purchase desire determination layer 42 is a determination layer that receives an output value from the interest presence or absence determination layer 41 and determines whether the user wants the product. The purchase likelihood determination layer 43 is a determination layer that receives an output value from the purchase desire determination layer 42 and determines whether the user is predicted to purchase the product in the future.” Sakaki teaches, in para. [0041], “Each of the interest presence or absence determination layer 41, the purchase desire determination layer 42, and the purchase likelihood determination layer 43 performs so-called supervised learning.” Sakaki teaches, in para. [0045], “The purchase likelihood probability calculating unit 38 calculates a value indicating the probability (degree) that the user will be predicted to purchase the product mentioned in the posting information in the future based on the output value from 
“Establish a list of entities, the products they are predicted to purchase and the probability of the purchases.” Sakaki teaches, in para. [0068] For example, in purchasing behavior phase determination example 3 illustrated in FIG. 9, as the interest presence or absence probability, output values indicating that the probability of “being interested in the product” is 0.8 and the probability of “not being interested in the product” is 0.2 are obtained. As the purchase desire probability, output values indicating that the probability of “wanting the product” is 0.9 and the probability of “not wanting the product” is 0.1 are obtained. As the purchase likelihood probability, output values indicating that the probability of “purchasing the product” is 0.8 and the probability of “not purchasing the product” is 0.2 are obtained.” Sakaki teaches, in para. [0069], “Therefore, the purchasing behavior phase determining unit 39 determines that the purchasing behavior phase of the user is the purchase prediction phase from these output values.” The generating of lists for users, products, and probabilities (output values), like the list in FIG. 9 of Sakaki, reads on the claimed “establish a list of entities, the products they are predicted to purchase and the probability of the purchases.”
Marcus teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Sakaki:
“Generate a matrix from a portion of the input data entries, said matrix generation comprising assigning an entity identifier and product identifier pair associated with each interest event to a different location in the matrix, along with a time identifier indicative of how far back in time the interest event associated with each entity-product identifier pair occurred from the prescribed date of interest.” Marcus teaches, in para. [0023], “A single historical data element 12 may be sent along with a single historical value of the response characteristic to be parsed and processed by a data extraction engine 14. Data extraction engine 14 extracts from single historical data element 12, a plurality of q key-value pairs 16 represented by (K.sub.i,V.sub.i) where i=0, 1, . . . q.” Marcus teaches, in para. [0024], “The extracted key-value pairs (K.sub.i,V.sub.i) may subsequently be projected onto n-axes in an n-dimensional space where each of the n feature values is represented by one of the n-axes, where n is an integer.” Marcus teaches, in para. [0032], “a temporal distance factor may be defined with reference to data created in the past with reference to another time, e.g., today.” Marcus teaches, in para. [0034], “the n-dimensional space may be represented by a data structure or matrix with n-columns representing the n-axes of n-data features.” Establishing the n-dimensional space matrix based on historical data elements and historical values in Marcus reads on the claimed “generate a matrix from a portion of the input data entries.” The establishing of key-value pairs and projecting them onto n-axes in n-dimensional space matrix in Marcus reads on the claimed “assigning” “pair associated with each interest event to a different location in the matrix.” The applying of the temporal distance factors in Marcus reads on the claimed “along with a time identifier indicative of how far back in time the interest event associated with each” “pair occurred from the prescribed date of interest. As explained above, Sakaki already teaches elements (see para. 
The claimed “supervised machine learning technique” is one “using the matrix as input.” As explained above, Sakaki already teaches elements (see para. [0041]) that read on the claimed “supervised machine learning technique.” Similarly, Marcus teaches, in para. [0079], “The types of model generators (e.g., training engine 26 in FIG. 1) used in model 30 are given in the summary below: A. Support Vector Machines (SVM) (e.g., supervised learning, autonomous prediction).” As shown in FIG. 1 of Marcus, the model (see second row down from the top) is downstream from the matrices (see first row at the top), and as such, uses the matrices as inputs.
“Validate each initial prediction model by comparing predicted purchases for the product of interest associated with the initial prediction model under consideration derived using the matrix against actual purchases found in the portion of the input data entries not employed to generate the matrix, and iteratively modifying one or more control parameters until the accuracy of the predicted purchases to the actual purchases is maximized.” As explained above, Sakaki teaches purchasing likelihoods (see abstract) that read on the claimed “predicted purchases for the product of interest.” Modifying Sakaki to include the teachings of Marcus would entail applying processes shown in FIG. 1 of Marcus in the context provided by Sakaki. In such a combination, the “VALIDATING 
“Generate a final matrix from the input data entries, said final matrix generation comprising assigning an entity identifier and product identifier pair associated with each interest event to a different location in the matrix, along with a time identifier indicative of how far back in time the interest event associated with each entity-product identifier pair occurred from the prescribed date of interest.” See the first bullet point concerning Marcus for an explanation of teachings of Marcus used to reject the claimed “generate a matrix” step and the claimed “assigning an entity identifier and product identifier pair associated with each interest event to a different location in the matrix, along with a time identifier indicative of how far back in time the interest event associated with each entity-product identifier pair occurred from the prescribed date of interest.” Marcus teaches in para. [0051], “Retraining model 30 includes receiving a new (or partially new) training set of historical data elements which are used to repeat training method 22 as shown in FIG. 1, inputting different constants, metrics, thresholds, or other model parameters.” Creating matrices during retraining phases in Marcus reads on the claimed “generate a final matrix from the input data entries.” 
“Employ the supervised machine learning technique to create a separate final prediction model for each product of interest in the input data that estimates the probability that an entity in the input data will purchase the product within the future time period using the final matrix and control parameters established in creating the initial prediction model for each product as input.” As explained above, Sakaki already teaches elements (see paras. [0041] and [0045], and FIG. 9) that read on the claimed “employ the supervised machine learning technique,” “create a” “prediction model for each product of interest in the input data that estimates the probability that an entity in the input data will purchase the product 
“For each product, using the input data, apply the finalized prediction model associated with that product to estimate the probability that an entity will purchase the product within the future time period.” As explained above, Sakaki already teaches elements that read on the claimed “For each product, using the input data, apply the” “prediction model associated with that product to estimate the probability that an entity will purchase the product within the future time period.” Marcus teaches in para. [0051], “Retraining model 30 includes receiving a new (or partially new) training set of historical data elements which are used to repeat training method 22 as shown in FIG. 1, inputting different constants, 
Marcus teaches, in its abstract, “A method of machine learning for generating a predictive model of a response characteristic;” and teaches in para. [0055], “Embodiments of the invention for modelling and predicting metrics may be applied to modeling user behavior to improve many technological fields, such as for example” “shopping behavior,” similar to the claimed invention and Sakaki. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the supervised machine learning features and processes of Sakaki, to include the pairs, matrices, models, and retraining features and processes of Marcus, to find the optimal mix of features for predictive models that yield a good prediction error, as taught by Marcus (see para. [0077].)
Regarding claim 2, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 1, wherein said interest event that is indicative of the product being relevant to the entity comprises one of the entity expressing an interest in the product in a communication or a third party mentioning the entity and the product in a communication.” Sakaki teaches, in para. [0083], “The example of the SNS posting information illustrated in FIG. 11 is an example of posting information in Twitter (registered trademark) and the user mentions a smart phone with the name “∘∘∘ phone” three times in the posts.” Sakaki teaches, in para. [0084], “The user posted a message indicating that “the president of a Z company gives a presentation on a new product of the ∘∘∘ phone” on Sep. 14, 2015. Therefore, it is presumed that the user is interested in the product.” The posting information related to the phone in Sakaki reads on the claimed “interest event that is indicative of the product being relevant to the entity.” The posts 
Regarding claim 3, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 1, wherein the intensity value indicative of the degree to which the product associated with the product identifier is deemed relevant to the entity associated with the entity identifier in an entry comprises the number of times an interest event in the input data is associated with the same entity and product.” Sakaki teaches, in para. [0068], “in purchasing behavior phase determination example 3 illustrated in FIG. 9, as the interest presence or absence probability, output values indicating that the probability of “being interested in the product” is 0.8 and the probability of “not being interested in the product” is 0.2 are obtained.” Sakaki teaches, in para. [0083], “The example of the SNS posting information illustrated in FIG. 11 is an example of posting information in Twitter (registered trademark) and the user mentions a smart phone with the name “∘∘∘ phone” three times in the posts.” The probability values in Sakaki read on the claimed “intensity value indicative of the degree to which the product associated with the product identifier is deemed relevant to the entity associated with the entity identifier in an entry.” The probability values being determined using posting information in Sakaki reads on the claimed “times an interest event in the input data is associated with the same entity and product.” Marcus teaches, in para. [0010], “the response characteristic is selected from the group consisting of a number of clicks; a number of times that a web page is shared, saved or viewed; and a number of times that a user clicks on a specific button, icon or image on a web page.” The number of clicks in Marcus reads on the claimed “number of times.” The rationales for combining the teachings of 
Regarding claim 4, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 1, wherein the sub-program for generating a matrix from a portion of the input data entries comprises: mapping each input data entry onto a timeline based on the entry’s time period identifier; splitting the timeline so that a prescribed percentage of the entries closest to the prescribed date of interest are designated as test entries and the remaining entries are designated as training entries.” Marcus teaches, in para. [0076], “For each feature (in categories such as location, job title, category, seasonality, environmental, and/or complements and combinations), the predictive model may input historical data (e.g., historical number of clicks) collected for that classification over a predetermined period of time (e.g., 12 months or other suitable period of time.” Marcus teaches, in para. [0077], “The vectors may be used to train the model with historical correlations between job classifications and performance metrics (“training phase”, e.g., training 22 method in FIG. 1). The predictive model may be used to predict future performance metrics for a new job posting (e.g., predicted number of clicks), before the job posting is ever posted. The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model (“verification phase”, e.g., verification 32 method in FIG. 1).” The tracking of metrics over predetermined periods of time in Marcus, wherein the metrics are then used for subsequent retraining in Marcus, reads on the claimed 
“For the portion of the timeline comprising training entries, stepping a time window of a prescribed size over the timeline starting at the time corresponding to the mapped entry having largest time period identifier and moving forward in time a prescribed stride amount with each successive step.” See the immediately preceding bullet point, and in particular, the reproduced passages from Marcus and the rejection rationales. The predetermined period of time in Marcus reads on the claimed “portion of the timeline comprising training entries.” Marcus teaches, in para. [0032], “(2) Temporal Distance: A similar approach may be used for relating non-numerical values of time. In some embodiments, a temporal distance factor may be defined with reference to data created in the past with reference to another time, e.g., today. For example, using a temporal granularity of 1 month and assuming that the temporal reference is November, 2015, to project data created November, 2015, (distance unit of 0) the 1/(1+D.sup.2) factor is 1. Data created in September, 2015 has 2 (temporal) distance units, or ⅕, e.g., 20%.” The use of temporal granularities in Marcus reads on the claimed “stepping a time window of a prescribed size over the timeline starting at the time corresponding to the mapped entry having largest time period identifier and moving forward in time a prescribed stride amount with each successive step,” wherein the granularity reads on the claimed “time window,” applying distance units relating to older dates (e.g., September in the example provided by Marcus) reads on the claimed “starting at the time corresponding to the mapped entry having largest time period identifier,” and applying distance units relating to more recent dates (e.g., November in the example) according to the granularity value reads on the claimed “moving forward in time a prescribed stride amount with each successive step.”
“At each step of the time window, creating an entity identifier and product identifier pair for each entry mapped onto the timeline that falls within the current time window step, and assigning each created pair to a different location in the matrix and associate a time window identifier assigned to the current time window step with the created pair whenever an entity identifier and product identifier pair corresponding to the same interest event as the created pair is not already assigned to a location in the matrix, and whenever an entity identifier and product identifier pair corresponding to the same interest event as the created pair is already assigned to a location in the matrix, associating a time window identifier assigned to the current time window step with the entity identifier and product identifier pair corresponding to the same interest event as the created pair.” Sakaki teaches, in para. [0033], “The SNS posting information acquiring unit 31 acquires posting information related to a specific product that is requested to be researched from the information posted to SNS. For example, first, the SNS 
Regarding claim 5, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 4, wherein the sub-program for generating a matrix from a portion of the input data entries, further comprises splitting the timeline so that 30% of the entries closest to the prescribed date of interest are designated as test entries and the remaining 70% of the entries are designated as training entries.” Marcus teaches, in para. [0076], “For each feature (in categories such as location, job title, category, seasonality, environmental, and/or complements and combinations), the predictive model may input historical data (e.g., historical 
Regarding claim 8, while the claim is of different scope relative to claim 4, the claim nevertheless recites limitations similar to the limitations recited by claim 4. Further, while claim 8 recites a “final matrix” and claim 4 recites a “matrix,” Marcus teaches both matrices in that running a first iteration of the process shown in FIG. 1 of Marcus involves one or more matrices 
Regarding claim 11, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 1, wherein the future time period is 200 days starting from the prescribed date of interest.” With respect to FIG. 11 of Sakaki, the exemplary date of September 14, 2015, reads on the claimed “prescribed date of interest;” and the span between September 14, 2015, and the exemplary date of January 18, 2016, reads on the claimed “future time period” “starting from the prescribed date of interest.” While the exemplary span in Sakaki is around 126 days, one of ordinary skill would recognize that the specific dates in Sakaki are only examples, and any date range could have been used, including one amount to 200 days or any other amount.
Regarding claims 12-14 and 17, while the claims are of different scope relative to claims 1, 2, 4, and 8, respectively, the claims nevertheless recite limitations similar to the limitations of claims 1, 2, 4, and 8. Further, Sakaki teaches a product category embodiment (see FIG. 15) that reads on the differences between claims 1, 2, 4, and 8 and claims 12-14 and 17, including consideration of product categories rather than (or in addition to) consideration of products themselves. The consideration of product categories in Sakaki reads on the “product category” limitations of claims 12-14 and 17. Claims 12-14 and 17 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Sakaki and Marcus at least for the same reasons as claims 1, 2, 4, and 8.
.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki in view of Marcus, and further in view of U.S. Pat. App. Pub. No. 2016/0086222 A1 to Kurapati (“Kurapati”).
Regarding claim 6, the combination of Sakaki and Marcus teaches the following limitations:
“The system of Claim 1, wherein the sub-program for employing a supervised machine learning technique to create a separate initial prediction model for each product of interest in the input data comprises employing a logistic regression technique.” As explained above, the combination of Sakaki and Marcus teaches elements that read on the claimed “sub-program for employing a supervised machine learning technique to create a separate initial prediction model for each product of interest in the input data.” Sakaki teaches, in para. [0046], “a method using an artificial neural network or a method using logistic regression,” which reads on the claimed “employing a logistic regression technique.”
Kurapati teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Sakaki and Marcus:
The claimed “logistic regression technique” is one “with elastic net regularization.” Kurapati teaches, in para. [0385], “A machine learning process 7202 can be applied to the obtained data, which may be a form of predictive modeling, optionally using or including techniques, or combinations of techniques, such as logistic regression, neural nets, algorithms such as lasso algorithms, models, such as elastic-net regularized, generalized linear and non-
Kurapati teaches machine learning processes in the form of predictive modeling (see para. [0385]), similar to the claimed invention and to the combination of Sakaki and Marcus. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning of the combination of Sakaki and Marcus, to include the elastic-net regularized technique of Kurapati, because different machine learning techniques can be used in combination for purposes of learning, and predicting, user behavior, as taught by Kurapati (see para. [0385]).
Regarding claim 15, while the claim is of different scope relative to claim 6, the claim nevertheless recites limitations similar to the limitations of claim 6. Further, Sakaki teaches a product category embodiment (see FIG. 15) that reads on the differences between claims 6 and 15, including consideration of product categories rather than (or in addition to) consideration of products themselves. The consideration of product categories in Sakaki reads on the “product category” limitation of claim 15. Claim 15 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Sakaki, Marcus, and Kurapati at least for the same reasons as claim 6.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki in view of Marcus, further in view of Kurapati, and further in view of U.S. Pat. App. Pub. No. 2006/0036510 A1 to Westphal et al. (“Westphal”).
Regarding claim 7, Westphal teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Sakaki, Marcus, and Kurapati:
“The system of Claim 6, further comprising a sub-program for eliminating, during the creation of the initial prediction models, probability estimates for entities that are known to already have the product or a product from a same category of 
Westphal teaches, in para. [0002], “directing a customer to additional purchasing opportunities, similar to the claimed invention and to the combination of Sakaki, Marcus, and Kurapati. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the prediction modelling aspects of the combination of Sakaki, Marcus, and Kurapati, to include operations in which same category data is ignored as in Westphal, to focus on product categories that can lead to additional purchasing opportunities, as taught by Westphal (see para. [0046]).
Regarding claim 16, while the claim is of different scope relative to claim 7, the claim nevertheless recites limitations similar to the limitations of claim 7. Further, Sakaki teaches a product category embodiment (see FIG. 15) that reads on the differences between claims 7 and 16, including consideration of product categories rather than (or in addition to) consideration of products themselves. The consideration of product categories in Sakaki reads on the “product category” limitation of claim 16. Claim 16 is, therefore, rejected under 35 USC 103 as obvious in .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki in view of Marcus, and further in view of U.S. Pat. App. Pub. No. 2014/0081931 A1 to Kung et al. (“Kung”).
Regarding claim 9, Kung teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Sakaki and Marcus:
“The system of Claim 1, further comprising a sub-program for eliminating the input data entries deemed likely to be inaccurate, prior to executing the sub-program for generating the matrix, said eliminating comprising: identifying outlier entries in the input data using a seasonal ESD test on the time period identifiers and intensity values of the input data; and eliminating identified outlier entries from the input data up to a prescribed percentage of the entries.” Kung teaches, in para. [0012], “validation rules for data are automatically generated through profiling. Outliers are detected by examining patterns of data and selecting values that are not repeated enough in the full data set to exceed a predetermined threshold.” Kung teaches, in para. [0048], “Another alternative to the Grubbs test is the Generalized Extreme Studentized Deviate (ESD) Test. The ESD test is essentially the Grubbs' test applied sequentially. Given the upper bound, r, the generalized ESD test essentially performs r separate tests; a test for one outlier, a test for two outliers, and so on up to r outliers.” Kung teaches, in para. [0067], “The ERP 600 can then also utilize the stored validation rules from the data warehouse 612 when receiving future data from data sources 602a-602c, using the rules to reject bad data (or even correct the bad data).” Elements of the system in Kung that perform the validating read on the claimed “sub-program for eliminating the input data entries deemed likely to be inaccurate.” 
Kung teaches aspects of information flows used in business systems (see para. [0002]), similar to the claimed invention and to the combination of Sakaki and Marcus. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes of the combination of Sakaki and Marcus, to include the EST testing aspects of Kung, when the combination receives input data, to ensure that bad data is rejected or corrected, as taught by Kung (see para. [0067]).
Regarding claim 18, while the claim is of different scope relative to claim 9, the claim nevertheless recites limitations similar to the limitations of claim 9. Claim 18 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Sakaki, Marcus, and Kung at least for the same reasons as claim 9.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki in view of Marcus, and further in view of Westphal.
Regarding claim 10, while the claim is of different scope relative to claim 7, the claim nevertheless recites limitations similar to the limitations recited by claim 7. Further, while claim 10 recites aspects not found in claim 7, including “after executing the sub-program for applying the finalized prediction model associated with each product to the input data to estimate the 
Regarding claim 19, while the claim is of different scope relative to claim 10, the claim nevertheless recites limitations similar to the limitations of claim 10. Further, Sakaki teaches a product category embodiment (see FIG. 15) that reads on the differences between claims 10 and 19, including consideration of product categories rather than (or in addition to) consideration of products themselves. The consideration of product categories in Sakaki reads on the “product category” limitation of claim 19. Claim 19 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Sakaki, Marcus, and Westphal at least for the same reasons as claim 10.

Response to Arguments
The applicant's arguments, on pp. 12-18 of the Amendment, regarding the previous claim rejections under 35 USC 103, have been fully considered. The applicant’s arguments include the following: (i) each of the independent claims has been amended to recite, “validate each initial prediction model by comparing predicted purchases for the product of interest associated with the initial prediction model under consideration derived using the matrix against actual purchases found in the portion of the input data entries not employed to generate the matrix, and iteratively modifying one or more control parameters until the accuracy of the predicted purchases to the actual purchases is maximized” (see Amendment, p. 12); (ii) the combination of Sakaki and Marcus does not teach the final prediction model creation features of the independent claims, such as the claimed “employ the supervised machine learning 
The examiner finds the arguments above unpersuasive. Regarding the limitations associated with item (i) above, the limitations are taught by the cited combination of Sakaki and Marcus. See the explanation provided above in the 35 USC 103 section. Essentially, the examiner interprets the teachings of Sakaki and FIG. 1 of Marcus as reading on the limitations. Regarding items (ii) and (iii) above, use of the “Support Vector Machines (SVM) (e.g., supervised learning, autonomous prediction)” of Marcus (see para. [0079]) reads on the claimed “employ the supervised machine learning technique,” use of that machine learning to generate the “MODEL” in the “PREDICTION” step of FIG. 1 of Marcus reads on the claimed “to create a separate final prediction model for each product of interest in the input data,” wherein: the “MODEL” is “final” in that it comes after a version of the “MODEL” used in the “TRAINING MODEL” step and the “VALIDATING MODEL” step of FIG. 1 of Marcus, and/or the “MODEL” is “final” when it is part of a last iteration of the “TRAINING MODEL” and “VALIDATING MODEL” steps of the iterative process shown in FIG. 1 of Marcus; and the “data element” in FIG. 1 of Marcus, when incorporated into the context provided by the teachings of Sakaki, reads on the claimed “product of interest in the input data.” The model-generated prediction “p” and/or the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624